Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-16-00142-CV

                                   Joseph GONZALEZ,
                                         Appellant

                                             v.

                                  BANDERA COUNTY,
                                      Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-14-0000236
                        Honorable M. Rex Emerson, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee, Bandera County, recover its costs of this appeal from
appellant, Joseph Gonzalez.

       SIGNED September 21, 2016.


                                              _____________________________
                                              Rebeca C. Martinez, Justice